Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 17/483,871 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claims are anticipated by the reference claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 6-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto (US 2016/0218718). 
Regarding claim 1, Yamamoto discloses a circuit device (Fig. 1-15) comprising: an oscillation circuit (10) generating an oscillation signal by oscillating a vibrator (3); a temperature sensor circuit (41) performing an intermittent operation (implied in ¶[0055]); a logic circuit (40) performing temperature compensation processing based on an output of the temperature sensor circuit (¶[0048]); and a power supply circuit (50) supplying power to the oscillation circuit, wherein the logic circuit or the power supply circuit is disposed between the oscillation circuit and the temperature sensor circuit. (Fig 8 shows a temperature sensor circuit (41) and Fig 1 shows oscillation circuit 10. it is noted that any position can be viewed as a position between two areas for example the logic circuit 40 can be any given position between the oscillation circuit 10 and the temperature senor circuit 41 based on the point of view).  
Regarding claim 2, Yamamoto discloses the circuit device wherein the temperature sensor circuit performs the intermittent operation of obtaining temperature data corresponding to temperature during an operation period and stopping an operation of the temperature sensor circuit after outputting the temperature data to the logic circuit (¶[0048], [0052-0055]).  
Regarding claim 6, Fig 1, 3 and 8 show the circuit device further comprising: an output buffer circuit (Fig 3) outputting an output clock signal based on the oscillation signal, wherein the output buffer circuit is disposed in the second circuit region.  
Regarding claim 6, Fig. 1 and 8 show the circuit device wherein the oscillation circuit, the logic circuit, and the temperature sensor circuit are disposed between a first side (right) and a second side (left), which is an opposite side of the first side, of the circuit device in order of the oscillation circuit, the logic circuit, and the temperature sensor circuit (it is noted that given any position of the three items in a plan view, they are considered in order).
Regarding claim 7, Fig 1 and 8 show the circuit device wherein the power supply circuit is disposed between the first side and the oscillation circuit (depends on the point of view).
Regarding claim 8, Fig. 1 and 8 show the circuit device wherein the temperature sensor circuit, the power supply circuit, and the oscillation circuit are disposed between a first side (right) and a second side (left), which is an opposite side of the first side, of the circuit device in order of the temperature sensor circuit, the power supply circuit, and the oscillation circuit (it is noted that any given position of the three items in a plan view, they are considered in order).
Regarding claim 9, Fig 1 and 8 show the circuit device wherein the logic circuit is disposed between the oscillation circuit and the second side (depends on the point of view). 
Regarding claim 10, Fig 8 shows the circuit device a first terminal (X0) coupled to one end of the vibrator; a second terminal (X1) coupled to the other end of the vibrator; a power supply terminal (Vcc) to which a power supply voltage is input; and a ground terminal (GND) to which a ground voltage is input, wherein the first terminal and the ground terminal are disposed along a third side (top) intersecting the first side and the second side of the circuit device, and the power supply terminal (Vcc) and the second terminal (X1) are disposed along a fourth side (bottom), which is an opposite side of the third side, of the circuit device.  
Regarding claim 11, Fig 8 shows the circuit device wherein the power supply terminal is disposed at a first corner portion in which the first side and the fourth side intersect, and the ground terminal is disposed at a second corner portion in which the second side and the third side intersect.  
Regarding claim 12, Fig 8 shows the circuit device a clock terminal (OUT) outputting an output clock signal (output circuit 30) based on the oscillation signal, wherein the clock terminal is disposed at a third corner portion in which the second side and the fourth side intersect.  
Regarding claim 13, Fig 1 and 8 show the circuit device comprising a power supply terminal (Vcc) to which a power supply voltage is input, wherein the power supply circuit is disposed between the power supply terminal and the oscillation circuit (based on the point of view).  
Regarding claim 14, Fig 1 and 8 show the circuit device comprising: an output buffer circuit (30) outputting an output clock signal based on the oscillation signal; and a clock terminal outputting the output clock signal, wherein the output buffer circuit (30) is disposed between the clock terminal and the logic circuit (based on the point of view).  
Regarding claim 15, Fig 1 shows an oscillator comprising: the circuit device and the vibrator.  

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the cited references discloses nor suggests the claimed invention including “the logic circuit has a latch circuit that latches the temperature data output by the temperature sensor circuit during the operation period and performs the temperature compensation processing based on the latched temperature data even during a stop period of the temperature sensor circuit” in claim 3; and “the temperature sensor circuit includes a ring oscillator” as set forth in claims 4-5.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Milliren (US 2006/0192626) discloses a crystal oscillator, a temperature sensor and a control circuit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph Chang whose telephone number is (571)272-1759. The examiner can normally be reached M-F 7:00- 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH CHANG/         Primary Examiner, Art Unit 2849